United States Court of Appeals
                        For the Eighth Circuit
                   ___________________________

                           No. 21-3145
                   ___________________________

                        United States of America

                   lllllllllllllllllllllPlaintiff - Appellee

                                      v.

Travis Gordon Jones, also known as Fernando, also known as Travie McFly

                  lllllllllllllllllllllDefendant - Appellant
                     ___________________________

                           No. 22-1681
                   ___________________________

                        United States of America

                   lllllllllllllllllllllPlaintiff - Appellee

                                      v.

Travis Gordon Jones, also known as Fernando, also known as Travie McFly

                  lllllllllllllllllllllDefendant - Appellant
                                  ____________

               Appeals from United States District Court
               for the Northern District of Iowa - Eastern
                             ____________
                              Submitted: May 24, 2022
                                Filed: June 1, 2022
                                  [Unpublished]
                                  ____________

Before SHEPHERD, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Travis Jones pleaded guilty to a drug-conspiracy crime and received a
sentence of 420 months in prison, the latter of which is covered by an appeal waiver.
See 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), 846, 860(a). In an Anders brief, Jones’s
counsel questions the validity of the waiver, his competency to participate in the
proceedings, and the calculation of the sentence itself. See Anders v. California, 386
U.S. 738 (1967). In a pair of pro se filings, Jones raises other issues.

       Upon careful review, we conclude that the waiver is enforceable. See United
States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (reviewing the validity of an appeal
waiver de novo); United States v. Andis, 333 F.3d 886, 889–92 (8th Cir. 2003) (en
banc) (explaining that an appeal waiver will be enforced if, among other things, the
defendant knowingly and voluntarily entered into the waiver and the plea
agreement). We further conclude that Jones waived his right to challenge the
competency determination after failing to do so before the district court.1 See United
States v. Kelley, 774 F.3d 434, 439 (8th Cir. 2014) (noting that a criminal defendant
“waive[s] his right to appeal [a] nondispositive issue” when he “fail[s] to file
objections with the district court”).




      1
        The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
                                         -2-
       Jones’s pro se arguments fare no better. The district court did not abuse its
“sound discretion” when it denied his motion to compel the production of
documents, United States v. Olivares, 843 F.3d 752, 757 (8th Cir. 2016) (citation
omitted); and his ineffective-assistance-of-counsel claim will have to await
collateral review, United States v. Ramirez-Hernandez, 449 F.3d 824, 826–27 (8th
Cir. 2006) (explaining that this type of claim is “usually best litigated in collateral
proceedings”).

      Finally, we have independently reviewed the record and conclude that no
other non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75, 82–83 (1988).
Accordingly, we dismiss Jones’s direct appeal, deny the pending pro se motion as
moot, grant counsel permission to withdraw, and otherwise affirm.
                       ______________________________




                                         -3-